Case 2:16-cv-09194-TJH-GJS Document 63 Filed 10/06/20 Page 1 of 16 Page ID #:739




  1

  2

  3

  4

  5

  6

  7

  8                           UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
           CIRRUS (BEIJING) CORP.,
 11                                                  Case No. 16-cv-09194-TJH (GJSx)
                      Plaintiff,
 12
                v.                                    STIPULATED PROTECTIVE
 13                                                   ORDER1
           CHRISTOPHER M. ADAMS,
 14
                      Defendant.
 15

 16

 17
      1.      A. PURPOSES AND LIMITATIONS
 18
              Discovery in this action is likely to involve production of confidential,
 19
      proprietary or private information for which special protection from public
 20
      disclosure and from use for any purpose other than prosecuting this litigation may
 21
      be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 22
      enter the following Stipulated Protective Order. The parties acknowledge that this
 23
      Order does not confer blanket protections on all disclosures or responses to
 24
      discovery and that the protection it affords from public disclosure and use extends
 25

 26

 27
      1
 28    This Stipulated Protective Order is substantially based on the model protective
      order provided under Magistrate Judge Gail J. Standish’s Procedures.
Case 2:16-cv-09194-TJH-GJS Document 63 Filed 10/06/20 Page 2 of 16 Page ID #:740




  1   only to the limited information or items that are entitled to confidential treatment
  2   under the applicable legal principles.
  3           B. GOOD CAUSE STATEMENT
  4           This action is likely to involve trade secrets and other valuable research,
  5   development, commercial, financial and/or proprietary information for which
  6   special protection from public disclosure and from use for any purpose other than
  7   prosecution of this action is warranted. Such confidential and proprietary materials
  8   and information consist of, among other things, confidential business or financial
  9   information, information regarding confidential business practices, or other
 10   confidential research, development, or commercial information (including
 11   information implicating privacy rights of third parties), information otherwise
 12   generally unavailable to the public, or which may be privileged or otherwise
 13   protected from disclosure under state or federal statutes, court rules, case decisions,
 14   or common law. Accordingly, to expedite the flow of information, to facilitate the
 15   prompt resolution of disputes over confidentiality of discovery materials, to
 16   adequately protect information the parties are entitled to keep confidential, to ensure
 17   that the parties are permitted reasonable necessary uses of such material in
 18   preparation for and in the conduct of trial, to address their handling at the end of the
 19   litigation, and serve the ends of justice, a protective order for such information is
 20   justified in this matter. It is the intent of the parties that information will not be
 21   designated as confidential for tactical reasons and that nothing be so designated
 22   without a good faith belief that it has been maintained in a confidential, non-public
 23   manner, and there is good cause why it should not be part of the public record of this
 24   case.
 25           C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 26            The parties further acknowledge, as set forth in Section 12.3, below, that this
 27   Stipulated Protective Order does not entitle them to file confidential information
 28   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
                                                   2
Case 2:16-cv-09194-TJH-GJS Document 63 Filed 10/06/20 Page 3 of 16 Page ID #:741




  1   and the standards that will be applied when a party seeks permission from the court
  2   to file material under seal.
  3         There is a strong presumption that the public has a right of access to judicial
  4   proceedings and records in civil cases. In connection with non-dispositive motions,
  5   good cause must be shown to support a filing under seal. See Kamakana v. City and
  6   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
  7   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
  8   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
  9   require good cause showing), and a specific showing of good cause or compelling
 10   reasons with proper evidentiary support and legal justification, must be made with
 11   respect to Protected Material that a party seeks to file under seal. The parties’ mere
 12   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
 13   without the submission of competent evidence by declaration, establishing that the
 14   material sought to be filed under seal qualifies as confidential, privileged, or
 15   otherwise protectable—constitute good cause.
 16         Further, if a party requests sealing related to a dispositive motion or trial, then
 17   compelling reasons, not only good cause, for the sealing must be shown, and the
 18   relief sought shall be narrowly tailored to serve the specific interest to be protected.
 19   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
 20   each item or type of information, document, or thing sought to be filed or introduced
 21   under seal in connection with a dispositive motion or trial, the party seeking
 22   protection must articulate compelling reasons, supported by specific facts and legal
 23   justification, for the requested sealing order. Again, competent evidence supporting
 24   the application to file documents under seal must be provided by declaration.
 25         Any document that is not confidential, privileged, or otherwise protectable in
 26   its entirety will not be filed under seal if the confidential portions can be redacted.
 27   If documents can be redacted, then a redacted version for public viewing, omitting
 28   only the confidential, privileged, or otherwise protectable portions of the document,
                                                  3
Case 2:16-cv-09194-TJH-GJS Document 63 Filed 10/06/20 Page 4 of 16 Page ID #:742




  1   shall be filed. Any application that seeks to file documents under seal in their
  2   entirety should include an explanation of why redaction is not feasible.
  3   2.     DEFINITIONS
  4          2.1    Action: this pending federal lawsuit.
  5          2.2    Challenging Party: a Party or Non-Party that challenges the
  6   designation of information or items under this Order.
  7          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  8   how it is generated, stored or maintained) or tangible things that qualify for
  9   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 10   the Good Cause Statement.
 11          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 12   their support staff).
 13          2.5    Designating Party: a Party or Non-Party that designates information or
 14   items that it produces in disclosures or in responses to discovery as
 15   “CONFIDENTIAL.”
 16          2.6    Disclosure or Discovery Material: all items or information, regardless
 17   of the medium or manner in which it is generated, stored, or maintained (including,
 18   among other things, testimony, transcripts, and tangible things), that are produced or
 19   generated in disclosures or responses to discovery in this matter.
 20          2.7    Expert: a person with specialized knowledge or experience in a matter
 21   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 22   an expert witness or as a consultant in this Action.
 23          2.8    House Counsel: attorneys who are employees of a party to this Action.
 24   House Counsel does not include Outside Counsel of Record or any other outside
 25   counsel.
 26          2.9    Non-Party: any natural person, partnership, corporation, association or
 27   other legal entity not named as a Party to this action.
 28          2.10 Outside Counsel of Record: attorneys who are not employees of a
                                                 4
Case 2:16-cv-09194-TJH-GJS Document 63 Filed 10/06/20 Page 5 of 16 Page ID #:743




  1   party to this Action but are retained to represent or advise a party to this Action and
  2   have appeared in this Action on behalf of that party or are affiliated with a law firm
  3   that has appeared on behalf of that party, and includes support staff.
  4         2.11 Party: any party to this Action, including all of its officers, directors,
  5   employees, consultants, retained experts, and Outside Counsel of Record (and their
  6   support staffs).
  7         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  8   Discovery Material in this Action.
  9         2.13 Professional Vendors: persons or entities that provide litigation
 10   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 11   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 12   and their employees and subcontractors.
 13         2.14 Protected Material: any Disclosure or Discovery Material that is
 14   designated as “CONFIDENTIAL.”
 15         2.15 Receiving Party: a Party that receives Disclosure or Discovery
 16   Material from a Producing Party.
 17
      3.    SCOPE
            The protections conferred by this Stipulation and Order cover not only
 18
      Protected Material (as defined above), but also (1) any information copied or
 19
      extracted from Protected Material; (2) all copies, excerpts, summaries, or
 20
      compilations of Protected Material; and (3) any testimony, conversations, or
 21
      presentations by Parties or their Counsel that might reveal Protected Material.
 22
      However, the protections conferred by this Stipulation and Order do not cover the
 23
      following information: (a) any information that is in the public domain at the time of
 24
      disclosure to a Receiving Party or becomes part of the public domain after its
 25
      disclosure to a Receiving Party as a result of publication not involving a violation of
 26
      this Order, including becoming part of the public record through trial or otherwise;
 27
      and (b) any information known to the Receiving Party prior to the disclosure or
 28
                                                 5
Case 2:16-cv-09194-TJH-GJS Document 63 Filed 10/06/20 Page 6 of 16 Page ID #:744




  1   obtained by the Receiving Party after the disclosure from a source who obtained the
  2   information lawfully and under no obligation of confidentiality to the Designating
  3   Party.
  4            Any use of Protected Material at trial shall be governed by the orders of the
  5   trial judge. This Order does not govern the use of Protected Material at trial.
  6   4.       DURATION
  7            FINAL DISPOSITION of the action is defined as the conclusion of any
  8   appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
  9   has run. Except as set forth below, the terms of this protective order apply through
 10   FINAL DISPOSITION of the action. The parties may stipulate that they will be
 11   contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
 12   but will have to file a separate action for enforcement of the agreement once all
 13   proceedings in this case are complete.
 14            Once a case proceeds to trial, information that was designated as
 15   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 16   as an exhibit at trial becomes public and will be presumptively available to all
 17   members of the public, including the press, unless compelling reasons supported by
 18   specific factual findings to proceed otherwise are made to the trial judge in advance
 19   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
 20   showing for sealing documents produced in discovery from “compelling reasons”
 21   standard when merits-related documents are part of court record). Accordingly, for
 22   such materials, the terms of this protective order do not extend beyond the
 23   commencement of the trial.
 24   5.       DESIGNATING PROTECTED MATERIAL
 25            5.1   Exercise of Restraint and Care in Designating Material for Protection.
 26   Each Party or Non-Party that designates information or items for protection under
 27   this Order must take care to limit any such designation to specific material that
 28   qualifies under the appropriate standards. The Designating Party must designate for
                                                   6
Case 2:16-cv-09194-TJH-GJS Document 63 Filed 10/06/20 Page 7 of 16 Page ID #:745




  1   protection only those parts of material, documents, items or oral or written
  2   communications that qualify so that other portions of the material, documents, items
  3   or communications for which protection is not warranted are not swept unjustifiably
  4   within the ambit of this Order.
  5         Mass, indiscriminate or routinized designations are prohibited. Designations
  6   that are shown to be clearly unjustified or that have been made for an improper
  7   purpose (e.g., to unnecessarily encumber the case development process or to impose
  8   unnecessary expenses and burdens on other parties) may expose the Designating
  9   Party to sanctions.
 10         If it comes to a Designating Party’s attention that information or items that it
 11   designated for protection do not qualify for protection, that Designating Party must
 12   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 13         5.2      Manner and Timing of Designations. Except as otherwise provided in
 14   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 15   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 16   under this Order must be clearly so designated before the material is disclosed or
 17   produced.
 18         Designation in conformity with this Order requires:
 19               (a) for information in documentary form (e.g., paper or electronic
 20   documents, but excluding transcripts of depositions or other pretrial or trial
 21   proceedings), that the Producing Party affix at a minimum, the legend
 22   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 23   contains protected material. If only a portion of the material on a page qualifies for
 24   protection, the Producing Party also must clearly identify the protected portion(s)
 25   (e.g., by making appropriate markings in the margins).
 26         A Party or Non-Party that makes original documents available for inspection
 27   need not designate them for protection until after the inspecting Party has indicated
 28   which documents it would like copied and produced. During the inspection and
                                                  7
Case 2:16-cv-09194-TJH-GJS Document 63 Filed 10/06/20 Page 8 of 16 Page ID #:746




  1   before the designation, all of the material made available for inspection shall be
  2   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  3   documents it wants copied and produced, the Producing Party must determine which
  4   documents, or portions thereof, qualify for protection under this Order. Then,
  5   before producing the specified documents, the Producing Party must affix the
  6   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
  7   portion of the material on a page qualifies for protection, the Producing Party also
  8   must clearly identify the protected portion(s) (e.g., by making appropriate markings
  9   in the margins).
 10               (b) for testimony given in depositions that the Designating Party either:
 11   (1) identifies the Disclosure or Discovery Material on the record, before the close of
 12   the deposition all protected testimony; or (2) provides written notification to all
 13   Parties within ten (10) days of the court reporter’s release of the transcript of the
 14   deposition as to those pages and lines of the transcript that are designated as
 15   Protected Material. Except to the extent the Parties otherwise agree, the entire
 16   transcript of any deposition shall be treated as Protected Material until ten (10) days
 17   after the court reporter’s release of the transcript of the deposition.
 18               (c) for information produced in some form other than documentary and
 19   for any other tangible items, that the Producing Party affix in a prominent place on
 20   the exterior of the container or containers in which the information is stored the
 21   legend “CONFIDENTIAL.” If only a portion or portions of the information
 22   warrants protection, the Producing Party, to the extent practicable, shall identify the
 23   protected portion(s).
 24         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 25   failure to designate qualified information or items does not, standing alone, waive
 26   the Designating Party’s right to secure protection under this Order for such material.
 27   Upon timely correction of a designation, the Receiving Party must make reasonable
 28   efforts to assure that the material is treated in accordance with the provisions of this
                                                  8
Case 2:16-cv-09194-TJH-GJS Document 63 Filed 10/06/20 Page 9 of 16 Page ID #:747




  1   Order.
  2   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  3         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
  4   designation of confidentiality at any time that is not inconsistent with any
  5   scheduling-related orders entered by the Court.
  6         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
  7   resolution process under Local Rule 37.1 et seq.
  8         6.3    The burden of persuasion in any such challenge proceeding shall be on
  9   the Designating Party. Frivolous challenges, and those made for an improper
 10   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 11   parties) may expose the Challenging Party to sanctions. Unless the Designating
 12   Party has waived or withdrawn the confidentiality designation, all parties shall
 13   continue to afford the material in question the level of protection to which it is
 14   entitled under the Producing Party’s designation until the Court rules on the
 15   challenge.
 16   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 17         7.1    Basic Principles. A Receiving Party may use Protected Material that is
 18   disclosed or produced by another Party or by a Non-Party in connection with this
 19   Action only for prosecuting, defending or attempting to settle this Action. Such
 20   Protected Material may be disclosed only to the categories of persons and under the
 21   conditions described in this Order. When the Action has been terminated, a
 22   Receiving Party must comply with the provisions of section 13 below (FINAL
 23   DISPOSITION).
 24         Protected Material must be stored and maintained by a Receiving Party at a
 25   location and in a secure manner that ensures that access is limited to the persons
 26   authorized under this Order.
 27         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 28   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                 9
Case 2:16-cv-09194-TJH-GJS Document 63 Filed 10/06/20 Page 10 of 16 Page ID #:748




  1    Receiving Party may disclose any information or item designated
  2    “CONFIDENTIAL” only to:
  3             (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  4    well as employees of said Outside Counsel of Record to whom it is reasonably
  5    necessary to disclose the information for this Action;
  6             (b) the officers, directors, and employees (including House Counsel) of
  7    the Receiving Party to whom disclosure is reasonably necessary for this Action;
  8             (c) Experts (as defined in this Order) of the Receiving Party to whom
  9    disclosure is reasonably necessary for this Action and who have signed the
 10    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 11             (d) the court and its personnel;
 12             (e) court reporters and their staff;
 13             (f) professional jury or trial consultants, mock jurors, and Professional
 14    Vendors to whom disclosure is reasonably necessary for this Action and who have
 15    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 16             (g) the author or recipient of a document containing the information or a
 17    custodian or other person who otherwise possessed or knew the information;
 18             (h) during their depositions, witnesses, and attorneys for witnesses, in the
 19    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 20    requests that the witness sign the form attached as Exhibit A hereto; and (2) they
 21    will not be permitted to keep any confidential information unless they sign the
 22    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 23    agreed by the Designating Party or ordered by the court. Pages of transcribed
 24    deposition testimony or exhibits to depositions that reveal Protected Material may
 25    be separately bound by the court reporter and may not be disclosed to anyone except
 26    as permitted under this Stipulated Protective Order;
 27             (i) any mediator or settlement officer, and their supporting personnel,
 28    mutually agreed upon by any of the parties engaged in settlement discussions; and
                                                   10
Case 2:16-cv-09194-TJH-GJS Document 63 Filed 10/06/20 Page 11 of 16 Page ID #:749




  1              (j) any person carrying on an insurance business that may be liable to
  2    satisfy part or all of any judgment which may be entered in the Action or to
  3    indemnify or reimburse for payments made to satisfy a judgment.
  4    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  5          IN OTHER LITIGATION
  6          If a Party is served with a subpoena or a court order issued in other litigation
  7    that compels disclosure of any information or items designated in this Action as
  8    “CONFIDENTIAL,” that Party must:
  9              (a) promptly notify in writing the Designating Party. Such notification
 10    shall include a copy of the subpoena or court order;
 11              (b) promptly notify in writing the party who caused the subpoena or order
 12    to issue in the other litigation that some or all of the material covered by the
 13    subpoena or order is subject to this Protective Order. Such notification shall include
 14    a copy of this Stipulated Protective Order; and
 15              (c) cooperate with respect to all reasonable procedures sought to be
 16    pursued by the Designating Party whose Protected Material may be affected.
 17          If the Designating Party timely seeks a protective order, the Party served with
 18    the subpoena or court order shall not produce any information designated in this
 19    action as “CONFIDENTIAL” before a determination by the court from which the
 20    subpoena or order issued, unless the Party has obtained the Designating Party’s
 21    permission. The Designating Party shall bear the burden and expense of seeking
 22    protection in that court of its confidential material and nothing in these provisions
 23    should be construed as authorizing or encouraging a Receiving Party in this Action
 24    to disobey a lawful directive from another court.
 25    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 26          PRODUCED IN THIS LITIGATION
 27              (a) The terms of this Order are applicable to information produced by a
 28    Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                  11
Case 2:16-cv-09194-TJH-GJS Document 63 Filed 10/06/20 Page 12 of 16 Page ID #:750




  1    produced by Non-Parties in connection with this litigation is protected by the
  2    remedies and relief provided by this Order. Nothing in these provisions should be
  3    construed as prohibiting a Non-Party from seeking additional protections.
  4              (b) In the event that a Party is required, by a valid discovery request, to
  5    produce a Non-Party’s confidential information in its possession, and the Party is
  6    subject to an agreement with the Non-Party not to produce the Non-Party’s
  7    confidential information, then the Party shall:
  8                 (1) promptly notify in writing the Requesting Party and the Non-Party
  9    that some or all of the information requested is subject to a confidentiality
 10    agreement with a Non-Party;
 11                 (2) promptly provide the Non-Party with a copy of the Stipulated
 12    Protective Order in this Action, the relevant discovery request(s), and a reasonably
 13    specific description of the information requested; and
 14                 (3) make the information requested available for inspection by the
 15    Non-Party, if requested.
 16              (c) If the Non-Party fails to seek a protective order from this court within
 17    14 days of receiving the notice and accompanying information, the Receiving Party
 18    may produce the Non-Party’s confidential information responsive to the discovery
 19    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 20    not produce any information in its possession or control that is subject to the
 21    confidentiality agreement with the Non-Party before a determination by the court.
 22    Absent a court order to the contrary, the Non-Party shall bear the burden and
 23    expense of seeking protection in this court of its Protected Material.
 24    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 25          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 26    Protected Material to any person or in any circumstance not authorized under this
 27    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 28    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                 12
Case 2:16-cv-09194-TJH-GJS Document 63 Filed 10/06/20 Page 13 of 16 Page ID #:751




  1    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  2    persons to whom unauthorized disclosures were made of all the terms of this Order,
  3    and (d) request such person or persons to execute the “Acknowledgment and
  4    Agreement to Be Bound” that is attached hereto as Exhibit A.
  5    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  6          PROTECTED MATERIAL
  7          When a Producing Party gives notice to Receiving Parties that certain
  8    inadvertently produced material is subject to a claim of privilege or other protection,
  9    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 10    Procedure 26(b)(5)(B). This provision is not intended to modify whatever
 11    procedure may be established in an e-discovery order that provides for production
 12    without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
 13    (e), insofar as the parties reach an agreement on the effect of disclosure of a
 14    communication or information covered by the attorney-client privilege or work
 15    product protection, the parties may incorporate their agreement in the stipulated
 16    protective order submitted to the court.
 17    12.   MISCELLANEOUS
 18          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 19    person to seek its modification by the Court in the future.
 20          12.2 Right to Assert Other Objections. By stipulating to the entry of this
 21    Protective Order, no Party waives any right it otherwise would have to object to
 22    disclosing or producing any information or item on any ground not addressed in this
 23    Stipulated Protective Order. Similarly, no Party waives any right to object on any
 24    ground to use in evidence of any of the material covered by this Protective Order.
 25          12.3 Filing Protected Material. A Party that seeks to file under seal any
 26    Protected Material must comply with Local Civil Rule 79-5. Protected Material
 27    may only be filed under seal pursuant to a court order authorizing the sealing of the
 28    specific Protected Material at issue. If a Party’s request to file Protected Material
                                                  13
Case 2:16-cv-09194-TJH-GJS Document 63 Filed 10/06/20 Page 14 of 16 Page ID #:752




  1    under seal is denied by the court, then the Receiving Party may file the information
  2    in the public record unless otherwise instructed by the court.
  3    13.   FINAL DISPOSITION
  4          After the final disposition of this Action, as defined in paragraph 4, within 60
  5    days of a written request by the Designating Party, each Receiving Party must return
  6    all Protected Material to the Producing Party or destroy such material. As used in
  7    this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  8    summaries, and any other format reproducing or capturing any of the Protected
  9    Material. Whether the Protected Material is returned or destroyed, the Receiving
 10    Party must submit a written certification to the Producing Party (and, if not the same
 11    person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 12    (by category, where appropriate) all the Protected Material that was returned or
 13    destroyed and (2) affirms that the Receiving Party has not retained any copies,
 14    abstracts, compilations, summaries or any other format reproducing or capturing any
 15    of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 16    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 17    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 18    reports, attorney work product, and consultant and expert work product, even if such
 19    materials contain Protected Material. Any such archival copies that contain or
 20    constitute Protected Material remain subject to this Protective Order as set forth in
 21    Section 4 (DURATION).
 22    ///
 23

 24

 25

 26

 27

 28
                                                 14
Case 2:16-cv-09194-TJH-GJS Document 63 Filed 10/06/20 Page 15 of 16 Page ID #:753




  1    14.   VIOLATION
  2    Any violation of this Order may be punished by appropriate measures including,
  3    without limitation, contempt proceedings and/or monetary sanctions.
  4    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  5

  6    DATED: September 11, 2020
  7
       By:          /s/ Kevin M. Askew
  8                   Kevin M. Askew
  9
       Orrick, Herrington & Sutcliffe LLP
 10    Attorneys for Plaintiff
 11

 12
       DATED: September 11, 2020
 13

 14    By:         /s/ Laurence C. Osborn
                       Laurence C. Osborn
 15
       Baker, Keener & Nahra LLP
 16    Attorneys for Defendant
 17

 18
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 19

 20
       DATED: October 6, 2020
 21

 22

 23
       _____________________________________
 24    GAIL J. STANDISH
       UNITED STATES MAGISTRATE JUDGE
 25

 26

 27

 28
                                               15
Case 2:16-cv-09194-TJH-GJS Document 63 Filed 10/06/20 Page 16 of 16 Page ID #:754




  1                                          EXHIBIT A
  2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3

  4    I, _____________________________ [print or type full name], of
  5    _________________ [print or type full address], declare under penalty of perjury
  6    that I have read in its entirety and understand the Stipulated Protective Order that
  7    was issued by the United States District Court for the Central District of California
  8    on [date] in the case of Cirrus (Beijing) Corp. v. Adams, Case No. 16-cv-09194-TJH
  9    (GJSx). I agree to comply with and to be bound by all the terms of this Stipulated
 10    Protective Order and I understand and acknowledge that failure to so comply could
 11    expose me to sanctions and punishment in the nature of contempt. I solemnly
 12    promise that I will not disclose in any manner any information or item that is subject
 13    to this Stipulated Protective Order to any person or entity except in strict compliance
 14    with the provisions of this Order.
 15    I further agree to submit to the jurisdiction of the United States District Court for the
 16    Central District of California for enforcing the terms of this Stipulated Protective
 17    Order, even if such enforcement proceedings occur after termination of this action.
 18    I hereby appoint __________________________ [print or type full name] of
 19    _______________________________________ [print or type full address and
 20    telephone number] as my California agent for service of process in connection with
 21    this action or any proceedings related to enforcement of this Stipulated Protective
 22    Order.
 23    Date: ______________________________________
 24    City and State where sworn and signed: _________________________________
 25

 26    Printed name: _______________________________
 27

 28    Signature: __________________________________
                                                  16
